Title: Orders, 27 October 1755
From: Washington, George
To: 



Dinwiddie.
October 27th 1755.

The dates of all the Officers Commissions that came up yesterday, to be given in to the Adjutant: Corporal Broughton, of the Light Horse, to take all the Horses to the same place where they were before; to remain and take care of them. Lieutenant McManas, Fort Guard to-morrow; Lieutenant Bacon, the Redoubt-Guard. The men who are to be discharged, are to receive a months Pay from Mr Boyd for each; and to make a deduction for the Nurse of the Hospital, according to the weekly stoppages that should have been made for her.
